TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00130-CV


Will Perkins, Appellant

v.


Heather Dean and Heidi Dean, Appellees






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 23,438, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING 



PER CURIAM

	Appellant Will Perkins and appellees Heather Dean and Heidi Dean have filed a joint
agreed motion to dismiss this appeal based on a settlement agreement.  Tex. R. App. P. 42.1(a)(1). 
We grant the motion and dismiss the appeal.

Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   October 4, 2001
Do Not Publish